This is a suit for damages alleged by plaintiff to have resulted from the breach of an oral agreement of lease of a filling station. Exceptions of no cause and no right of action filed on behalf of defendant were sustained by the district court, and plaintiff's suit dismissed at his cost, from which judgment plaintiff has brought this appeal.
Reference to plaintiff's petition discloses an itemization of damages as follows:
"For loss of his job in Texas and loss of his wife's employment in Texas and loss of anticipated profits from the operation of this filling station during the next two years — $10,000.00; expenses of moving to Louisiana — $125.00; for loss in value of the filling station equipment — $451.07."
The prayer of the petition, in line with the allegation noted, seeks judgment in the principal sum of $10,576.07.
[1, 2] It is obvious that plaintiff's claims and prayer for relief, as above outlined, aggregate an amount far in excess of the, constitutionally established jurisdiction of the Court of Appeal. Although no motion to dismiss on the ground of want of jurisdiction of this Court has been filed, this is a matter of which the Court must take notice ex proprio motu.
Accordingly, it is ordered that this appeal be transferred to the Honorable the Supreme Court of the State of Louisiana. Plaintiff-appellant is hereby granted a period of sixty days from and after the date upon which this decree becomes final within which to effect the transfer and to perfect his appeal in said Court, failing which action within the time fixed, this appeal is to stand dismissed.
Costs of this appeal are assessed against plaintiff-appellant. All other costs are to await final determination hereof.